In an action to recover damages for personal injuries, the defendant Mary Beth Petrozzo appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Hall, J.), dated August 22, 1995, as denied her motion for summary judgment dismissing the complaint and cross claims insofar as asserted against her.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the appellant’s motion for summary judgment is granted, the complaint and cross claims are *677dismissed as against the appellant, and the action against the remaining defendant is severed.